Title: To Thomas Jefferson from James Gibbon, 12 June 1820
From: Gibbon, James
To: Jefferson, Thomas


Sir
Custom House Richmond
June 12. 1820
The inclos’d came to my hand only a few minutes since—The vessall in which the package of seed, is said to be is now at Norwick having enterd here early in the last week in ballast—on examing the manifest, I find no such box; this the Capt may have omitted as I have & shall retain the bill of loading which was within the lettre & shall send on board the vessall for the purpose of having it forwarded according to Mr Beasleys  if on board—Im Sir very Respa Yo Mo Ob.J Gibbon